Per Curiam.
Appellant was charged with the crime of robbery. Trial by jury resulted in a verdict of guilty and this appeal follows.
The principal assignments of error alleged on appeal are: That there was insufficient evidence to find the defendant *576guilty of the crime as charged; and that the court erred in giving certain instructions to the jury. Counsel for appellant did not represent him at the trial.
As to the first assignment of error we have arrived at the conclusion, after a careful reading of the record, that there was sufficient evidence to convict appellant of the crime charged.
As to the assignments of error relating to the giving of certain instructions we find that appellant has not complied with Rule 10, Rules of Pleading, Practice and Procedure, 34A Wn. (2d) 75. No exceptions to the instructions were noted as to any error of law or fact. See State v. Payne, 25 Wn. (2d) 407, 171 P. (2d) 227, 175 P. (2d) 494.
For the reasons above stated the judgment of conviction is affirmed.